.




                      OFFICE   OF THE AlTORNEY   GENERAL   OF TEXAS
                                          AUSTIN
. ‘o”OV~m.o‘I.=“*
   -                   ..
   brro”... *=*.I..




                                                                      Njeot-
Honorable H. A. Jamleon, page 2


          It Is the oplni.ono,fthis department that the poliog
of your depeitment,atistated by you, Is in accordancewith the
true oonatruotlonof th6"statute.
         The pertinent part of Section 25 of Article ggla of
the statutes Is as follows:
          a& & 6, and provided turther that no bulld-
     ing end loan association shall at any time make
     loans In the aggregate in exoess of fifty thou-
     sand dollars to one borrower unless suoh loan or
     loans In exoess or fifty thousand dollam shall be
     not more than one-half of one r cent. of the aa-
     seta of suoh assoOlatlon;* * J"I*
          This means that such "loan or loans In exoess or rirty
thousand do&lars* as a whole shall not be more than one-half of
one per cent. of theassets 0r tl33assooletlon. It does not mean
that that portion of such loan or loans which portion is in 6x:-
oess or $50,000.00may be equal to one-halr of one per oent. of
the assets or such essodatlon. Your Instance of Illustrationis
apt, and correctlystates the true rule.

                              Very truly yours
                          ATTORNE~GENERUOF!CEX4S
                          By (8) Ooie Speer
                                 Assistant


APPHOVED JON 29, 194.4
(s) Geo. P. Blackburn
(Acting)ATT&FWYEYNeRAL

APPROVEDOPINION COMMITTEE
BY (9) m3, 0HAIEM.m